DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because the lead line for numeral 106 in Fig. 2A is not pointed directly enough at flow control portion 106.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 4 show(s) modified forms of construction in the same view (The specification discuses “Fig. 4 illustrates device 100 having two different configuration for the manifold 130”).  
Claim Objections
Claim(s) 14-20 is/are objected to because of the following informalities:
Claim 14, Ln. 6 recites “a subject” which should read “the subject” following the earlier recitation
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 5, 8, 11, and 14-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “a manifold operably connected to the flow control portion” in Ln. 2 which deems the claim indefinite. The specification identifies the manifold as part of the flow control portion (¶0042) while the instant claim attempts to recite the manifold as distinct from the flow control portion. It is thus unclear whether the manifold should be considered as a distinct structure from the flow control portion or whether the manifold should instead be considered as defining structure of the flow control portion. It appears the latter interpretation may be most correct.
Claim 8 recites the limitation “the controller controls … the temperature” in Ln. 1-2.  There is insufficient antecedent basis for this limitation’s recitation of temperature in the claim. Further, the limitation appears overly broad as there is no specificity as to what temperature is being controlled. Is it a temperature of gas generation, a temperature of gas delivery, a temperature of the subject, etc.?
Claim 11 recites the limitation “a portion of a manifold” in Ln. 1-2 which deems the claim indefinite. The specification identifies the manifold as part of the flow control portion (¶0042) while the instant claim appears to recite the manifold as distinct from the flow control portion. It is thus unclear whether the manifold should be considered as a distinct structure from the flow control portion or whether the manifold should instead be 
Claim 14 recites the limitation “flowing the agent into a flow control chamber” in Ln. 4 which deems the claim indefinite. The flow control chamber has not been recited as part of the “device” even though it is clearly disclosed as part of the device recited in claim 3. The claim is thus improperly broad in scope as it attempts to recite the flow control chamber independently of the device. For the purposes of examination the limitation will be interpreted as reading “flowing the agent into a flow control chamber of the device.”
Claim 14 recites the limitation “out of the device to be delivered to [the] subject” in Ln. 6 which deems the claim indefinite. The phrasing “to be delivered” is written in passive form which leaves it indefinite whether the flowed agent and air mixture must actually be delivered to the subject or whether it is only a possibility that once the flowed agent and air mixture exits the device it may be delivered to the subject. A suggested reading is “out of the device and to [the] subject.”
Claim 18 recites the limitation “the amount” and “the temperature” in Ln. 2 & 3.  There is insufficient antecedent basis for the limitations in the claim. For the purposes of examination the limitations will be interpreted as reading “an amount” and “a temperature,” respectively.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosed “temperature control unit” is best understood from the specification as at least: temperature controller 110 (¶0042).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al. (U.S. Pub. 2009/0267242).
Regarding claim 1, Nichols discloses a device (Figs. 1 & 6-8; ¶0023) for delivering a controlled concentration of an agent (e.g. ¶0024 – constant flow rate of water), the device comprising: a reservoir for the agent (Fig. 1 #22; ¶0024); a flow control portion (Fig. 1 #40; ¶0024) operably connected to the reservoir; a valve (Fig. 1 #130; ¶0038) for releasing the agent from the flow control portion; and a pump (Fig. 1 #80; ¶0023) for flowing air to mix with the agent released by the valve and for flowing the agent and air mixture out of the device (Fig. 1 as #84; ¶0029). The forced air provided by ventilator 80 allows ventilator 80 to be read as a pump under broadest reasonable interpretation. The claim has no concern for what type of “agent” is being used.
Regarding claim 4, Nichols discloses the flow control portion comprises a gas expansion chamber (¶0028 – note pumping unit 40 examples which will allow gas expansion).
Regarding claim 5, Nichols discloses a manifold (Figs. 1-2 #50; ¶0030) operably connected to the flow control portion. The phrasing “operably connected” does not require direct contact.
Regarding claim 6, Nichols discloses a temperature control unit (¶¶0038-0039).
Regarding claim 7, Nichols discloses a controller for controlling the flow of the agent through the device (¶¶0036, 0049).
Regarding claim 8, Nichols discloses the controller controls the pump and/or the temperature (¶¶0036, 0049).
Regarding claim 9, Nichols discloses the reservoir comprises a replaceable cartridge (¶0051).
Regarding claim 14, Nichols discloses a method of delivering a vaporized agent to a subject (Figs. 1 & 6-8; ¶0023), the method comprising: storing a liquid agent in a reservoir (Fig. 1 #22; ¶0024) of a device (Figs. 6-8); flowing the agent into a flow control chamber (Figs. 1-2 #50; ¶0030) of the device to change the agent to a gas (¶¶0032-0033); mixing the agent in gas form with air (Fig. 1 #82 and #83 mix to form #84; ¶0029); and flowing the agent and air mixture out of the device to be delivered to the subject (Figs. 1 & 6).
Regarding claim 15, Nichols discloses heating the liquid agent (¶¶0032-0033).
Regarding claim 18, Nichols discloses controlling an amount of the agent delivered to the subject by controlling a temperature of the device (¶¶0032-0033, 0038-0039). Temperature control will control the amount of vaporization occurring.
Regarding claim 20, Nichols discloses the device for delivering the agent to the subject is an ambulatory device. Under broadest reasonable interpretation “ambulatory” means something which can be moved. The device of Nichols is movable within a hospital (e.g. ¶0035).
Claim(s) 14-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikita (U.S. Pub. 2013/0118484).
Regarding claim 14, Ishikita discloses a method of delivering a vaporized agent to a subject (Figs. 1 & 7-8), the method comprising: storing a liquid agent in a reservoir (Fig. 1 #12; ¶0035) of a device (Fig. 1); flowing the agent into a flow control chamber (Figs. 1 & 7 #16; ¶0035) to change the agent to a gas (¶¶0064-0065); mixing the agent in gas form with air (¶¶0035, 0065); and flowing the agent and air mixture out of the device (Fig. 8; ¶0065) to be delivered to the subject (Fig. 1).
Regarding claim 15, Ishikita discloses heating the liquid agent (¶0056).
Regarding claim 18, Ishikita discloses controlling an amount of the agent delivered to the subject by controlling a temperature of the device (¶0056). Controlling operation of a heater is controlling of a temperature and will directly result in controlling an amount of agent delivered as the heating directly effects vaporization of the agent.
Regarding claim 19, Ishikita discloses controlling flow out of the flow control chamber with a valve (Fig. 2 #34d; ¶0042).
Regarding claim 20, Ishikita discloses the device for delivering the agent to the subject is an ambulatory device (¶0072 – “excellent portability”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (U.S. Pub. 2009/0267242) in view of Izuchukwu (U.S. Pub. 2006/0196505).
Regarding claim 12, Nichols fails to disclose a battery.
Izuchukwu teaches a portable anesthesia machine (Fig. 1) and teaches batteries can be included to allow the machine to be used where there is no available source of electrical power, or the power source is unreliable (¶0078).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Nichols a battery in order to provide the benefit of allowing the device to be used where there is no available source of electrical power, or the power source is unreliable in view of Izuchukwu.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikita (U.S. Pub. 2013/0118484) in view of Brown (U.S. Pub. 2018/0110947).
Regarding claim 16, Ishikita is silent about delivering the agent to the subject at a range of about 0.1-100 ppm.
Brown teaches a method of anesthesia system (Fig. 1; ¶0004) and teaches in the USA the level of volatile anaesthetic agent in the air of an operating theatre should not exceed 2 parts per million (ppm), and the level of N2O should not exceed 25 ppm (¶0014). Maintaining volatile anesthetic concentrations to not more than 2 ppm or a N2O concentration to not more than 25 ppm would thus have been prima facie obvious to one having ordinary skill in the art in order to ensure compliance with regulatory standards within the USA.
.
Allowable Subject Matter
Claims 2-3, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Nichols fails to teach or suggest the flow control portion comprises a capillary tubing system. While Nichols does teach capillary unit 50 (¶0032) that structure is located downstream of valve 130. Thus, capillary unit 50 cannot accurately read on the requirement of claim 1 that the valve operates to release “the agent from the flow control portion.” The term “from” in that limitation clearly indicates that the valve must be located downstream of the flow control portion and not upstream of it. There is no other alternate valve structure in Nichols readable as the valve of claim 1.

At this point the shortcomings of other prior art references relative to claim 1 will be discussed. Ishikita (U.S. Pub. 2013/0118484) teaches an anesthetic device (e.g. Fig. 1) where an agent within anesthetic bottle 12 is mixed with air within elastic bag 16 for delivery (e.g. ¶0035). However, Ishikita fails to teach or suggest a pump for flowing air “to mix with the agent released by the valve” and “for flowing the agent and air mixture out of the device.” Pumps 52, 58 in Ishikita do not operate directly to flow gas out of the device. Rather, gas flows “out of the device” after exiting through mixed gas inlet 34d when elastic bag 16 is manually compressed (¶0065). Thus, Ishikita could only read on claim 1 if elastic bag 16 were to be read as a pump, which would be an unreasonable broad interpretation of the term “pump” in light of the specification.
Ott et al. (U.S. Pub. 2005/0107767) teaches an insufflating apparatus (Fig. 1) where an agent is provided from syringe 200 into gas treater 120 where it is mixed with insufflating gas from gas regulator 10. However, Ott fails at least to teach the required valve of claim 1 which releases the agent from the flow control portion to be mixed with air from a pump.
The International Search Report accompanying the instant application cited a variety of references against claim 1. However, two important points must be made about why inaccurate readings of those references against claim 1. Firstly, the only one of those references which actually locates a valve in the required position of “releasing 2O4 to produce NO2 which is then used to generate NO gas). Thus, the “agent” in the reservoir of Fine ‘019, and similarly in the other references, is in fact different from which is flown out of the device as a mixture with air. Claim 1 specifically recites the agent in the reservoir and the same agent, having the same chemical structure, as flowing out of the device. Thus, prior art references which chemically convert one chemical into another chemical for delivery in an air mixture cannot accurately read on claim 1.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 10, Nichols fails to teach or suggest the reservoir comprises stainless steel. The instant application uses stainless steel at the material of the reservoir in order to improve thermal conduction (¶0043). Nichols has no concern with thermal conduction of reservoir 22 as reservoir 22 is not subjected to any heating. Prior art humidifiers which include stainless steel as part of a water tub do so because the use of stainless steel as a heating and thermal conducting material. Again, this is of no concern to reservoir 22 of Nichols which instead delivers water to capillary unit 50 for heating of the water.

Regarding claim 11, Nichols fails to teach or suggest a portion of a manifold that co-extends along at least a portion of the reservoir. The design of base unit 200 is best shown in Figs. 7-8. In those figures reservoir 22 is clearly not positioned to co-extend with any portion of a manifold. The instant application applies this concept for the purpose of facilitating thermal conduction and even distribution of the temperature control in the reservoir 102 and control flow through the capillary tubing system 107 (¶0056), a feature not contemplated by Nichols.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 13, Nichols fails to teach or suggest an agent, wherein the agent comprises liquid ethyl nitrite. Nichols only considers water in the reservoir.
Stamler (U.S. Pub. 2003/0032917) is prior art attributable to the inventor of the instant application and teaches ethyl nitrite as an agent for use in particular situations (¶0003). It is noted that Stamler only suggests the use of ethyl nitrite while using carbon dioxide as the insufflating gas, and not air as the mixing gas as required by claim 1. Thus, there is no teaching or suggestion as to why this Stamler reference would have been obviously combined with another prior art by one having ordinary skill in the art at the time of the effective filing of the invention in order to have arrived at the instantly claimed invention without improper hindsight reasoning.

Regarding claim 17, the claim is considered allowable over the prior art for the same general reasons as discussed above in regard to claim 13. Additionally, attention is drawn to the discussion in regard to claim 2 above of “agent” with note that claim 14 recites the same agent as flowing out of the device in gaseous form as is stored in the reservoir of the device in liquid form.
Of further note are Dewhirst et al. (U.S. Pub. 2006/0276374), Hurley et al. (U.S. Pub. 2008/0058425), and Stamler et al. (U.S. Pub. 2011/0003012). Dewhirst teaches delivering a mixture of ethyl nitrite in room air (¶¶0026, 0118) but fails to discuss how the mixture is formed. Hurley (¶0038) and Stamler (¶0036) both discuss a known method of using liquid ethyl nitrite to form a gaseous mixture by bubbling N2 or O2 through a Milligan gas diffuser. The bubbling of a gas through a diffuser containing liquid ethyl nitrite would not properly read on the requirement of claim 14 of flowing the agent into a flow control chamber [of the device] to change the agent to a gas as the location of the bubbling would not obviously be different from the reservoir storing the liquid ethyl nitrite for the device. The reservoir and the flow control chamber cannot be properly read as the same structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Of further particular note in relation to claim 14 are Fisher et al. (U.S. Pub. 2015/0059744) and Rajan et al. (U.S. Pub. 2018/0093063).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785